Concurring Opinion by
President Judge Bowman :
As the majority opinion notes, the adjudication of the PLRB in this case makes our review extremely difficult, which difficulty, in my view, is partially attributable to the imprecise language of the unfair labor practice charge filed by APSCUF considered in conjunction with the relief it seeks of binding arbitration.
I agree that the dispute must be remanded to the PLRB for further proceedings, but in doing so, I expressly disagree with the conclusion of the majority “that a failure to submit a grievance to binding arbitration is a failure to discuss the grievance for purposes of Section 1201(a)(5) of the Act.”
The failure of a public employer to discuss grievances with the exclusive representative of its public employees or a unit thereof is clearly an unfair labor practice under Section 1201(a) (5) of the Act. It does not follow, however, that failure of a public employer *411to submit a grievance to binding arbitration constitutes a failure to discuss tbe grievance. Nor can I agree in the abstract, as the majority seems to infer, that grievances within the meaning of Section 1201 (a) (5) of the Act are necessarily coextensive in meaning with “disputes or grievances arising out of the interpretation of the provisions of a collective bargaining agreement” as contained in Section 903 of the Act, the ultimate resolution of which is that of binding arbitration. This difficult question, not heretofore judicially resolved, need not be answered at this time.